Tom Glaze, Justice, dissenting. Like all appeals where an attorney has neglected to comply with the required appellate rules, the court’s per curiam should be sent to the Professional Conduct Committee. Here, the appellant’s counsel failed to keep up with this case on appeal, and while the appellant is entitled to his appeal, his attorney must “fall on the sword” by admitting his error. Counsel simply failed to comply with Arkansas Rules of Appellate Procedure - Civil Rule 5 and its mandatory requirements set out in Rule 5(a) and (b). This court has held it will strictly enforce these requirements because this court does not view the granting of extensions as mere formality. See Coggins v. Coggins, 353 Ark 431, 108 S.W.3d 588 (2003); see also Seay v. Wildlife Farms, Inc., 342 Ark 503, 295 S.W.3d 711 (2000) (Citing Harper v. Henson, 262 Ark 294, 556 S.W.2d 142 (1977). For the reasons above I dissent in part.